

CONTRIBUTION AGREEMENT


This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of September
28, 2012 by and among American Realty Capital Operating Partnership III, L.P., a
Delaware limited partnership (the “Partnership”), American Realty Capital Trust
III, Inc., a Maryland corporation and general partner of the Partnership (the
“General Partner”) and Barry Skolnick (the “Contributor”).
WHEREAS, the Contributor wishes to contribute to the Partnership and the
Partnership wishes to accept from the Contributor, a contribution of cash to the
capital of the Partnership pursuant to the Agreement of Limited Partnership of
the Operating Partnership dated March 31, 2011 the (“Original Partnership
Agreement”), as amended by that certain First Amendment to the Agreement of
Limited Partnership dated January 25, 2012 (the “First Amendment”) and as
amended by that certain Second Amendment to the Agreement of Limited Partnership
Agreement dated as of the date hereof (the “Second Amendment,” together with the
First Amendment and the Original Partnership Agreement, as such may be further
amended or amended and restated from time to time, the “Partnership Agreement”)
and on the terms provided herein.
WHEREAS, the Contributor wishes to become a limited partner in the Partnership
and the General Partner wishes to admit the Contributor as a limited partner in
the Partnership.
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants,
promises and representations set forth in this Agreement, and for other good and
valuable consideration, the parties hereto agree as follows:
Section 1.1.    Definitions. Capitalized terms used herein that are not
otherwise defined herein shall have the meaning ascribed to them in the
Partnership Agreement.
Section 1.2.    Contribution. Effective as of the date hereof, the Contributor
shall contribute, assign, transfer and deliver to the Partnership, and
Partnership shall accept, receive and acquire from the Contributor, on the terms
and conditions, and subject to the exceptions, set forth in this Agreement,
$3,000,000 (the “Contribution”).
Section 1.3.    Consideration. In consideration of the Contribution, the
Partnership shall issue to the Contributor 333,333.33 Partnership Units of the
Partnership pursuant to Section 4.02 of the Partnership Agreement. Such
Partnership Units shall have all the same rights, powers, preferences and duties
as Partnership Units under the Partnership Agreement, including, but not limited
to, the right to convert such Partnership Units into shares of the General
Partner or cash at the election of the General Partner.
Section 1.4.    Admission of Additional Limited Partner. The General Partner
hereby consents to the admission of the Contributor to the Partnership as an
additional Limited Partner upon the terms and conditions contained in the
Partnership Agreement and the Contributor agrees to hereby execute the
counterpart to the Partnership Agreement included as Exhibit I.

1



--------------------------------------------------------------------------------



Section 1.5.    Exchange Rights. Any shares of Common Stock issuable to the
Contributor upon a conversion of its Partnership Units in accordance with the
provisions of the Partnership Agreement shall be issued pursuant to that certain
Exchange Rights Agreement, dated as of the date hereof, by and among the
Partnership, the General Partner and the Contributor and on the terms provided
therein.
Section 1.6.    Contributor Representations. The Contributor represents and
warrants to the Recipient, as of the date hereof, as follows:
(a)    The Contributor has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Contributor, and, assuming the due
authorization, execution and delivery by the Partnership and the General
Partner, this Agreement constitutes a valid and binding obligation of the
Contributor, enforceable against the Contributor in accordance with its terms,
except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
Section 1.7.    Partnership Representations. The Partnership represents and
warrants to the Contributor, as of the date hereof, as follows:
(a)    The Partnership has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Partnership, and, assuming the due
authorization, execution and delivery by the Contributor, this Agreement
constitutes a valid and binding obligation of the Partnership, enforceable
against the Partnership in accordance with its terms, except as such
enforceability may be subject to applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
Section 1.8.    Governing Law. This Agreement shall be construed under and
governed by the laws of the State of New York without regard for conflict of law
principles that would result in the application of the laws of any other
jurisdiction.
Section 1.9.    Entire Agreement. This Agreement and any other writing signed by
the parties that specifically references this Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings and negotiations,
both written and oral, between the parties with respect to the subject matter
hereof and thereof. This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.
Section 1.10.    Counterparts. This Agreement may be executed in counterparts by
the parties hereto. Each such counterpart shall be, and shall be deemed to be,
an original instrument, but all such counterparts taken together shall
constitute one and the same Agreement.
Section 1.11.    Headings. The section headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

2



--------------------------------------------------------------------------------



Section 1.12.     Amendments. This Agreement may not be amended or modified
except in writing duly and validly executed by each party hereto.
Section 1.13.    Assignment; Binding Effect. No party may assign this Agreement
or any right or interest, or delegate any of its duties or obligations,
hereunder without the prior written consent of the other parties hereto. This
Agreement is binding upon, and shall inure to the benefit of and is enforceable
by, the parties hereto and their respective successors, permitted assigns and
personal representatives.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above by their duly authorized representatives.




AMERICAN REALTY CAPITAL TRUST III, INC.






By:     /s/ Nicholas S. Schorsch        
Name:    Nicholas S. Schorsch
Title:    Chief Executive Officer






AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.


By:    American Realty Capital Trust, Inc., its General Partner






By:     /s/ Nicholas S. Schorsch            
Name:    Nicholas S. Schorsch
Title:    Chief Executive Officer






/s/ Barry Skolnick        
Barry Skolnick









[Signature Page for Contribution Agreement]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has affixed its signature to this Agreement
of Limited Partnership, as of the 28th day of September, 2012.
ADDITIONAL LIMITED PARTNER:
/s/ Barry Skolnick        
Barry Skolnick








